DETAILED ACTION
Priority
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant originally submitted Claims 1-20. In the previous response, the Applicant amended Claim 17 and cancelled Claims 18-20.  In the present response, the Applicant cancelled Claim 17. According claims 1-16 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 11/15/2021 with respect to cancellation of rejected Claim 17 under 35 U.S.C. § 103 for the purpose of expediting prosecution acknowledged and entered.
	
Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-16, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “depositing a layer of photoresist on the heat sink base layer on a side of the heat sink base layer opposite the seed layer; growing heat sinks using a heat sink growth technique on the exposed seed layer opposite the heat sink base layer; removing the photoresist layer with a photoresist layer removal technique; and removing the support base with a support base removal technique”.

The closest art of record is believed to be that of Durocher et al (EP1796138 – hereafter “Durocher”). While Durocher Figs 15-16 teach many limitations of claim 1 such as; 
a method of fabricating a thermal management device (cooling system, ¶ 1, II. 1-2), comprising: 
depositing a seed layer (16), (Figs 15-16), using a seed layer depositing technique (sputtering technique, ¶ 19, II. 2-3), on a side of a support base (68); 
growing a heat sink base layer (12) on a side of the seed layer (16) opposite the support base (68), (Fig 15); 
depositing a hard mask (36) on a side of the support base (68) directly opposite that containing the seed (16) and heat sink base layers (12), using one or more hard mask depositing techniques (¶3, II. 1-2); 
patterning the hard mask (36) with a photoresist mask and one or more patterning techniques (¶ 6, II. 1-5); 
etching the patterned hard mask with an etching technique (¶ 6, II. 1-5), wherein the etching creates trenches (Channels, ¶ 6, II. 1-5) in the underlying support base (68), exposing the seed layer (16), (Fig 16); 
removing the hard mask (36) with a hard mask removal technique (¶ 25, II. 1-2).
However neither Durocher, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835               

/ZACHARY PAPE/Primary Examiner, Art Unit 2835